              Case 2:19-cv-00358-JS Document 72 Filed 08/25/20 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


JOHN DOE,                                              Case Number: 2:19-cv-00358

Plaintiff-,                                            Judge: SANCHEZ

v.                                                     REPLY TO RESPONSE TO MOTION
                                                       FOR TEMPORARY RESTRAINING
UNIVERSITY OF THE SCIENCES.                            ORDER    AND    PRELIMINARY
                                                       INJUNCTION
Defendants-Appellees
                                                       and


                                                       RESPONSE IN OPPOSITION TO
                                                       MOTION TO STAY LITIGATION




         Plaintiff John Doe respectfully submits this Reply to Defendant’s Response to Plaintiff’s

Motion for a Preliminary Injunction.      (Doc#70.     See also Doc#58 (Motion).)        Plaintiff also

respectfully submits this Response in Opposition to Plaintiff’s Motion to Stay Litigation.

         Plaintiff seeks an Order prohibiting Defendant from imposing any disciplinary sanctions

against Plaintiff related to the alleged sexual misconduct described in the Amended Complaint and

restoring him as a student in good standing. See Proposed Order.

                                           ARGUMENT

         The Defendant’s approach to this Motion could not be more wrong. Defendant argues that

Plaintiff should not be “reinstate[d] as a USciences student without requiring a hearing process.”

Def. Memo. at 10. With all due respect, this is 180 degrees backward. Plaintiff should not be

removed as a student without requiring a valid hearing process. The request for a preliminary

injunction restoring him as a student until Defendant completes a fair and equitable process is more

than reasonable and necessary to avoid irreparable harm – it is consistent with the most basic ideas
                                                  1
           Case 2:19-cv-00358-JS Document 72 Filed 08/25/20 Page 2 of 6



of fundamental justice and liberal democracy. Since before the founding of the Republic, courts

have rejected the idea that powerful institutions may impose discipline prior to providing an

opportunity to be heard. That kind of Star Chamber is repugnant to the fundamental principle of

fairness. Cf. Faretta v. California, 422 U.S. 806, 821–22 (1975) (“the Star Chamber has, for centuries,

symbolized disregard of basic individual rights.”).

A.      The Third Circuit Has Spoken Clearly – This Establishes A Substantial Likelihood
        Of Success

        The decision of the Third Circuit in this case is clear and unambiguous. Doe v. Univ. of the

Sciences, 961 F.3d 203 (3d Cir. 2020). The Third Circuit held, inter alia,1 that Defendant breached its

contractual obligation to provide a fundamentally fair and equitable disciplinary process by failing to

provide John Doe with an adversarial hearing and the opportunity to confront his accusers. 961

F.3d at 215-216.

        What does this mean for purposes of this hearing? The Third Circuit’s decision means that

the outcome of the prior unfair disciplinary process used by the school, i.e., the expulsion, should be

vacated and Plaintiff returned to the same status as before the process was started. See Doe v. Visitors

of George Mason, 179 F. Supp. 3d 583, 587-88 (E.D. Va. 2016) (vacating the prior discipline, and

reinstating the student, “with any reference to his… expulsion on misconduct grounds expunged

from his educational records”); Doe v. Brown Univ., 210 F. Supp. 3d 310, 346 (D.R.I. 2016) (ordering



1
  This Motion involves only preliminary injunctive relief. Regardless of how the Court rules on this
Motion, the Third Circuit’s decision makes clear that Plaintiff will still have viable claims for
damages under both a breach of contract theory and a Title IX Selective Enforcement theory.
Plaintiff seems to believe that the outcome of any future disciplinary hearing affects those claims. It
does not. A Title IX selective enforcement claim for damages (and attorney’s fees pursuant to 42
U.S.C. § 1988), for example, is considered without regard to the student's culpability. Yusuf v. Vassar
Coll., 35 F.3d 709, 715 (2d Cir. 1994). A claim for damages due to the lack of fundamental fairness
similarly proceeds without regard to the wisdom of the underlying deprivation and without regard to
any subsequent disciplinary hearing Cf. Carey v. Piphus, 435 U.S. 247, 265 (1978) (procedural due
process claim by students was viable even if the disciplinary sanctions “were justified”).

                                                      2
           Case 2:19-cv-00358-JS Document 72 Filed 08/25/20 Page 3 of 6



school to “vacate its finding and sanction against [the student] and expunge his record

accordingly”).2

B.     A New Hearing Does Not Negate Irreparable Harm

       The cases cited by Plaintiff in his initial Memorandum establish clearly that sanctions

imposed by a university constitute irreparable harm because they have a substantial lasting impact on

students’ personal lives, educational and employment opportunities, and reputations in the

community. See Pl. Memo. (Doc#58) at 12-13 (collecting cases). Defendant makes no effort to

distinguish these on-point decisions.3 Plaintiff has submitted a supplemental affidavit that includes a

rejection letter from the college John Doe attempted to attend after his expulsion. The letter

explicitly states that John Doe’s application was rejected because his background might violate the

school’s campus safety initiative. This is clear proof that John Doe will suffer irreparable harm as

long as the expulsion remains on his transcript. (Doe Supp. Aff. ¶9.)

       Defendant may – as it appears to have done – re-start the disciplinary process.             (See

Rickmond Decl., Doc#70-1.) This is not a reason to deny the Motion. Plaintiff acknowledges that




2
 Defendant suggests that Plaintiff views the decision of the Third Circuit as an “exoneration.” Def.
Memo. at 1-2. This is not correct. Plaintiff seeks only that the results of the prior flawed process be
vacated and that he be placed back in the position he was in before the process started. This is the
equivalent of a criminal defendant who has a conviction overturned for procedural reasons – the
defendant is not exonerated, just restored to his position prior to the conviction (including – as
Defendant seems to forget – the presumption of innocence).
3
  Defendant relies upon a number of cases not involving student discipline. Reilly v. City of
Harrisburg, 858 F.3d 173 (3d Cir. 2017); Campbell Soup Co. v. ConAgra, Inc., 977 F.2d 86 (3d Cir.
1992). These cases are inapposite for this reason. The only case involving a student cited by
Defendant is Doe v. Princeton Univ., D.N.J. No. 18-16539, 2019 U.S. Dist. LEXIS 4449, at *18-19
(Jan. 9, 2019). In that case, however, the student sought to enjoin a process before any discipline
had actually been imposed and was not, as in this case, seeking reinstatement.

                                                  3
             Case 2:19-cv-00358-JS Document 72 Filed 08/25/20 Page 4 of 6



Defendant may do this.4 But, this does not negate the fact that, as of this moment, Plaintiff should

be restored as a student in good standing until that process is completed.5

          One flaw in Defendant’s approach is seen if the Court considers that John Doe may be

found “not responsible” under the process.6 Yet, even with this happy outcome, Plaintiff would

have been denied the ability to take classes for weeks and, possibly, this entire semester.

          Defendant’s assertion that this “new” hearing will negate a finding of irreparable harm

should be rejected as speculative. Defendant has adopted a new Title IX Policy, in part as a result of

the Third Circuit decision in this case and, in part, presumably, to comply with new regulations from

the Department of Education.7 The effort of Defendant to jam through a “new” hearing seems to

create more problems and raise more questions.8 For example, Defendant appears to ignore many

of the procedural guarantees of the policy – such as an “intake process,” the availability of

“Alternative Resolution,” and a detailed investigation process. Defendant also ignores that the

alleged misconduct by John Doe occurred off-campus – a problem because the new policy applies

only to conduct that occurs “on University of the Sciences property” or property “owned or

controlled by a University-affiliated student organization.” (See Doe Supp. Aff. ¶4.)9


4
 Plaintiff is not conceding that the disciplinary process proposed by Defendant complies with
Pennsylvania or federal law.
5
  Presumably, John Doe is considered to be innocent until proven responsible at the hearing – yet
the school seeks to treat him like he is guilty by banning him from classes and campus before any
finding of a hearing panel.
6
  Defendant does not appear to really accept the possibility that John Doe may be found not
responsible – which, of course, calls into question whether the “new” process proposed by
Defendant is truly fair and equitable.
7
    https://www.usciences.edu/administrative-offices/compliance/sexual-misconduct-policy.pdf
8
 “Let the jury consider their verdict,” the King said, for about the twentieth time that day. “No,
no!” said the Queen. “Sentence first—verdict afterwards.” “Stuff and nonsense!” said Alice loudly.
9 Ironically, in attempting to conduct a hearing on September 10th, Defendant is attempting to
conduct a student disciplinary process against someone Defendant refuses to as admit is currently a
student.
                                                   4
           Case 2:19-cv-00358-JS Document 72 Filed 08/25/20 Page 5 of 6



       The speculative nature of the hearing process contemplated by Defendant is illustrated by

the observation that the use of such a process will guarantee only that the parties will be back, again,

in front of this Court. The rushed process as currently contemplated is likely to not be fair and

equitable. The University’s bias can be seen in the fact that – despite the contrary language from the

Third Circuit – the University continues to refuse to initiate disciplinary proceedings against Roe 1

and Roe 2 even though it is aware of their possible misconduct. (Doe Supp. Aff. ¶6.)           Compare

Univ. of the Sciences, 961 F.3d at 209 (“Doe’s complaint contains plausible allegations supporting the

reasonable inference that [Defendant] discriminated against him on account of his sex” due to

failure to pursue claims against Roe 1 and Roe 2). The over two-year delay in time is likely to make

it impossible for Plaintiff to cobble together an effective defense – especially when many witnesses

likely no longer remain on campus and the August 24, 2020 Notice provides John Doe with only 4

days to gather and submit additional information to be used at the hearing. (Doe Supp. Aff. ¶¶7-8.)

C.     Other Injunction Factors And Bond

       Defendant does not argue that an injunction will not cause any harm to third parties or

Defendant or that an injunction would be in the public interest.

       Defendant’s argument for $1,000,000 bond is speculative, unsupported by any evidence of

possible damages, and intended to be punitive. Defendant cites no authority to support its position

and makes no effort to distinguish the cases cited by Plaintiff suggesting that students should only

be required to post nominal bond (if any). See Pl. Memo. at 14 (collecting cases).

D.     The Motion To Stay Should Be Denied

       This Third Circuit’s decision establishes that Plaintiff – regardless of the outcome of any

subsequent disciplinary proceeding conducted by Defendant – has viable claims for damages under

both a breach of contract and Title IX selective enforcement theory. These claims have been




                                                   5
           Case 2:19-cv-00358-JS Document 72 Filed 08/25/20 Page 6 of 6



pending for years and – rather than being stayed -- should proceed on an expedited basis through

discovery and trial.

                                         CONCLUSION

        This Court should issue a Preliminary Injunction prohibiting Defendant from imposing any

disciplinary sanctions against Plaintiff related to the alleged sexual misconduct described in this

Amended Complaint pending the completion of trial and the consideration of permanent injunctive

relief. See Proposed Order.



                                                     Respectfully submitted,

                                                     /s/ Riley H. Ross III
                                                     Riley H. Ross III
                                                     MINCEY FITZPATRICK ROSS, LLC
                                                     Two Penn Center
                                                     1500 JFK Blvd., Suite 1525
                                                     Philadelphia, PA 19102

                                                     Joshua Adam Engel (OH 0075769)
                                                             Pro hac vice
                                                     ENGEL AND MARTIN, LLC
                                                     4660 Duke Drive, Ste. 101
                                                     Mason, OH 45040
                                                     (513) 445-9600
                                                     (513) 492-8989 (Fax)
                                                     engel@engelandmartin.com



                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been electronically served via the ECF System this
August 25, 2020 upon all counsel of record.

                                                     /s/ Riley H. Ross III
                                                     Riley H. Ross III




                                                 6
